         Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 1 of 14



UNITED STATES DISTRICT COURT                                                         06-16-2020
SOUTHERN DISTRICT OF NEW YORK

                                                                1:20-cv-04100-JSR
                                                                1:20-cv-04144-JSR
 Quinn, et al. v. JPMorgan Chase Bank, N.A., et al. ;
                                                                1:20-cv-04145-JSR
 Quinn v. Signature Bank Corp., et al.; Fahmia, Inc.
 v. MUFG Americas Holding, Co., et al.; Fahmia,                 1:20-cv-04146-JSR
 Inc. v. Citibank, N.A., et al.
                                                                Fed. R. Civ. P 26(f) Report



                 JOINT REPORT PURSUANT TO FED. R. CIV. P. 26(f)(2)

       PURSUANT TO RULE 26(f) of the Federal Rules of Civil Procedure and this Court’s

Notice of Initial Pre-Trial Conference dated June 9, 2020, counsel for Plaintiffs and Defendants

in the four above-captioned actions have met and conferred and hereby provide this Joint Report

in advance of the Pre-Trial Conference set for June 23, 2020. Where the parties agree, a joint

position has been provided, and where the parties disagree, they have set forth their respective

positions or otherwise so advised the Court of their differing positions. Part IV addresses each

item in the Court’s Joint Case Management Form, Form D Information and Deadlines.

I.     Joint Summary of the Case and Case Status

       The four above-captioned cases are proposed class actions arising out of the Paycheck

Protection Program (“PPP”) created as part of the Coronavirus Aid, Relief, and Economic

Security Act (the “CARES Act”). In each of their complaints, Plaintiffs allege that the PPP

requires the Defendant banks to provide “agents” who assisted borrowers with completing or

submitting loan applications, and/or assisted borrowers with creating or providing supporting

documentation for loan applications, a portion of the resulting compensation the lender received

for processing these forgivable loans. Plaintiffs allege that each Defendant has adopted a policy

of refusing to pay agent fees and that those policies do not comply with the PPP. Each Plaintiff
         Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 2 of 14



contends that it assisted one or more borrowers in filling out PPP applications, and/or provided

supporting documentation for said applications, but have not been paid an agent fee by the

applicable Defendant bank.

        James Quinn, Fahmia, Inc. and Prinzo & Associates, LLC are named Plaintiffs in Quinn

v. JPMorgan Chase Bank, N.A. et al., Case No. 1:20-cv-04100 (the “Chase Action”).

        Fahmia, Inc. is the named Plaintiff in Fahmia, Inc. v. MUFG Americas Holding Co. et

al., No. 1:20-cv-04145 (the “MUFG Action”) and in Fahmia, Inc. v. Citibank, N.A. et al., No.

1:20-cv-04146 (the “Citibank Action”).

        James Quinn is the named Plaintiff in the Quinn v. Signature Bank Corp. et al., No. 1:20-

cv-4144 (the “Signature Action”). 1

        In these Actions, Plaintiffs assert the following claims on behalf of proposed nationwide

classes of agents that allegedly assisted PPP loan applicants: (1) declaratory relief, (2) breach of

contract – third party beneficiary, (3) violations of New York General Business Law § 349 (or, in

the case of the MUFG Action, the California Unfair Competition Law (Cal. Bus. & Prof. Code §

17200, et seq.)), (4) unjust enrichment, and (5) conversion.

        As a general matter, Defendants deny Plaintiffs’ interpretation of the PPP program

requirements, deny that any of the Plaintiffs are owed any fees or that Defendants have any

liability, deny that Plaintiffs’ claims can be certified for class treatment, and plan to assert a

number of other defenses.




1 To the extent that holding companies are named as defendants as well, only the names of
banks that issued PPP loans are used in this Report for simplicity. In the case of the Signature
case, an unaffiliated entity, Signature Bank Corp, was named as a defendant in error; Signature
Bank’s counsel does not represent that entity, and Plaintiffs’ counsel has represented that
Plaintiffs will dismiss claims against Signature Bank Corp without prejudice.

                                                   2
         Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 3 of 14



       Each Defendant except Signature has either been served with the appropriate complaint

or has agreed to waive service. Counsel for Signature has participated in drafting this report.

Plaintiffs’ counsel represents that Signature will be served prior to the June 23, 2020 initial

pretrial teleconference. Each Defendant has specially appeared or will have specially appeared

before the June 23, 2020 initial pretrial teleconference set by the Court. No Defendant has

formally responded to any of the operative Complaints. The deadline to respond in each of the

cases is as follows: Chase Action – August 10, 2020; MUFG Action – August 7, 2020; Citibank

Action – August 10, 2020; and Signature Action – TBD, 2020.

II.    Other Potentially Related Cases and Proposed Agent Fee MDL

       The parties and their counsel are unaware of any other similar cases filed in the Southern

District of New York, and Plaintiffs’ counsel do not currently anticipate filing additional such

cases in this District. Plaintiffs’ counsel will advise the Court upon learning of any similar cases

by filing a Related Case Statement.

       Outside of the Southern District of New York, there are 31 other agent fee cases pending

against 122 defendants. Like Plaintiffs here, the plaintiffs in these cases allege that they assisted

borrowers in applying for PPP loans and are owed agent fees from the lenders who made those

loans. Chase is a defendant in nine of these cases. Citibank is a defendant in only two cases (the

case pending before this Court and one in California). MUFG and Signature are defendants in

only one case each (those pending before this Court).

       On May 22, 2020, a plaintiff in one of the agent fee cases filed a petition with the JPML

to coordinate all agent fee cases in the Northern District of Georgia (the “Agent Fee MDL”

petition). See In re Paycheck Protection Program (“PPP”) Agent Fees Litig., MDL No. 2950.

On June 10, 2020, counsel for Plaintiffs in the four above-captioned cases filed a notice advising

the JPML that these four cases, among others, are within the scope of the Agent Fee MDL
                                                  3
         Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 4 of 14



petition. Defendants will be filing their response briefs on June 17, 2020. As of the date of this

Report, Plaintiffs plan to support MDL formation. Chase plans to support MDL formation as to

the claims filed against it, but otherwise to oppose MDL formation. Defendants Citibank,

MUFG, and Signature plan to oppose MDL formation, but do not oppose Chase’s request for

MDL formation as to the claims filed against it.

        The Parties will promptly advise the Court of any ruling from the JPML.

III.    Parties’ Positions on Proposed Consolidation of the Four Above-Captioned Cases

        On June 9, 2020, the Court indicated that, subject to any objection at the time of the

initial pre-trial conference, the Court intends at that time to consolidate the cases for all pre-trial

purposes.

        Plaintiffs, Citibank, MUFG, and Signature do not object to consolidation or coordination

for pre-trial purposes, provided that each party will have an opportunity to raise any claims,

defenses, or other issues that are unique to it.

        Chase objects to consolidation of the Chase Action with the other three cases pursuant to

Rule 42(a) of the Federal Rules of Civil Procedure, both for pre-trial and trial purposes, and

respectfully requests that the Court permit it to formally brief this issue (after the JPML makes a

determination on the Agent Fee MDL petition) prior to any formal consolidation order. A

supplemental statement with respect to the Chase Action (the “Supplemental Statement”),

submitted concurrently herewith, sets forth the basis for both Chase’s and Plaintiffs’ positions on

Chase’s objection. Chase’s objection in this regard is consistent with the position it is taking

before the JPML, including that an all-encompassing, industry-wide MDL involving all of the

different banks and non-bank lenders would be neither just nor efficient under the circumstances.

The other Defendants take no position on Chase’s objection.



                                                   4
         Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 5 of 14



IV.    Other Matters

       Defendants:

       For the reasons set forth in the Supplemental Statement in the Chase Action, Chase

requests that this Court stay any further proceedings in the Chase Action until the JPML issues

its decision. It is Chase’s position that interests of judicial economy and efficiency, coupled with

the balance of hardships to the parties, support granting a short stay pending a ruling from the

JPML, which is expected in less than two months from this submission.

       Defendants Citibank, MUFG, and Signature—and Chase, to the extent the Court denies

its principal stay request—agree that this Court should stay discovery in all four cases pending a

ruling on Defendants’ anticipated motions to dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure. All Defendants anticipate filing a Rule 12(b)(6) motion

and will attempt to file a single brief to the extent possible. At least some Defendants, including

Citibank and MUFG, also intend to file a Rule 12(b)(1) motion to dismiss for lack of subject

matter jurisdiction on grounds of ripeness and lack of injury/standing. Defendants are prepared

to shorten the time they otherwise would have to respond to the operative Complaints if a

discovery stay is put in place and propose to file these motions by July 14, 2020 (or sooner if

Plaintiffs do not file any amended complaint(s)), and propose a briefing schedule that will allow

the motions to be fully briefed by July 28, 2020. If the Court resolves these threshold

jurisdictional and legal issues in Plaintiffs’ favor, Defendants are prepared to move forward

expeditiously with discovery, as set forth in their proposed schedule below.

V.     Parties Position on Form D Information and Deadlines

       Plaintiffs’ Preliminary Statement:

       Plaintiffs believe that while it will take significant focus, commitment, and work by the

parties, these cases can be ready for trial by November 23, 2020 if the parties can avoid

                                                 5
         Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 6 of 14



unnecessary delays caused by unresolved discovery disputes or delay in producing documents and

witnesses for deposition.

       Defendants’ Preliminary Statement:

       Recognizing that this Court’s Notice of Court Conference specified a trial-ready date of

November 23, 2020, Defendants respectfully submit that these cases cannot be ready for trial in

five months. If the Court denies Chase’s motion to stay proceedings pending a ruling from the

JPML, Defendants believe that at least approximately six additional months is appropriate,

particularly given the need for insertion of a class certification component to the Court’s typical

Form D schedule, Defendants’ proposal that discovery be stayed until August pending resolution

of their early threshold motions, the need for the Defendants to focus on administering the PPP

loan program that is the subject of these lawsuits, the ongoing circumstances and challenges

surrounding the COVID-19 pandemic, and the nature and complexity of these proposed class

action cases. The deadlines proposed by the Defendants below factor for that additional time.

       Pursuant to the Court’s Form D, below are the parties’ positions on the required

information and deadlines.

           a. The parties agree that this is a jury trial case.

           b. Joinder of additional parties must be accomplished on or before:

    Plaintiffs’ Position           Joint Defendants’ Position     Separate Defendant’s Position
                                                                            (if any)
       July 23, 2020                      June 30, 2020                       N/A


           c. Amended pleadings to be filed without leave of Court on or before:

    Plaintiffs’ Position           Joint Defendants’ Position     Separate Defendant’s Position
                                                                            (if any)
       July 23, 2020                      June 30, 2020                       N/A




                                                  6
    Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 7 of 14



      d. Discovery

               i.   Documents: First request for production of documents must be served on

                    or before:

Plaintiffs’ Position           Joint Defendants’ Position       Separate Defendant’s Position
                                                                          (if any)
  June 26, 2020                    September 18, 2020                       N/A


              ii.   Interrogatories: Interrogatories pursuant to Rule 33.3(a) of the Local Civil

                    Rules of the Southern District of New York must by served on or before”

Plaintiffs’ Position           Joint Defendants’ Position       Separate Defendant’s Position
                                                                          (if any)
  June 26, 2020                    September 25, 2020                       N/A


             iii.   Experts: Every party proponent of a claim that intends to offer expert

                    testimony regarding claims must make the disclosures required by Fed R.

                    Civ. P. 26(a)(2) on or before:

Plaintiffs’ Position           Joint Defendants’ Position       Separate Defendant’s Position
                                                                          (if any)
 October 1, 2020                     January 15, 2021                       N/A


                       Every party-opponent of such claim that intends to offer expert testimony

                    in opposition to such claim must make the disclosures required by Fed. R.

                    Civ. P. 26(a)(2) on or before:

Plaintiffs’ Position           Joint Defendants’ Position       Separate Defendant’s Position
                                                                          (if any)
 October 15, 2020                    February 5, 2021                       N/A




                                              7
    Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 8 of 14



             iv.    Depositions: All depositions must be completed on or before:

Plaintiffs’ Position         Joint Defendants’ Position     Separate Defendant’s Position
                                                                      (if any)
 October 22, 2020                   February 26, 2021                   N/A


              v.    Requests for Admission: Requests for Admission, if any, must be served

                    on or before:

Plaintiffs’ Position         Joint Defendants’ Position     Separate Defendant’s Position
                                                                      (if any)
September 22, 2020                  December 31, 2020                   N/A


             vi.    All discovery must be completed on or before:

Plaintiffs’ Position         Joint Defendants’ Position     Separate Defendant’s Position
                                                                      (if any)
 October 22, 2020                   February 26, 2021                   N/A


      e. Post-discovery Summary Judgment motions must be served on or before:

Plaintiffs’ Position         Joint Defendants’ Position     Separate Defendant’s Position
                                                                      (if any)
 October 23, 2020                    March 15, 2021                     N/A


          with answering papers due on or before:

Plaintiffs’ Position         Joint Defendants’ Position     Separate Defendant’s Position
                                                                      (if any)
November 6, 2020                     March 31, 2021                     N/A


          and Reply Papers due on or before:

Plaintiffs’ Position         Joint Defendants’ Position     Separate Defendant’s Position
                                                                      (if any)
November 13, 2020                     April 14, 2021                    N/A




                                             8
           Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 9 of 14



 The parties also propose the following Additional Requested Deadlines:

             a. Rule 26(a) Required Disclosures: Rule 26(a) required disclosures will be

                exchanged no later than:

      Plaintiffs’ Position          Joint Defendants’ Position      Separate Defendant’s Position
                                                                                   (if any)
          July 3, 2020                     July 3, 2020             Chase proposes August 14, 2020
                                                                   for its Initial Disclosures given its
                                                                   request for a stay pending a ruling
                                                                              from the JPML.


             b. Protective Order and ESI Protocols: The parties will file either agreed-upon

                documents regarding protective orders and ESI protocols, or file a joint filing with

                separate proposed orders on or before:

      Plaintiffs’ Position          Joint Defendants’ Position         Separate Defendant’s Position
                                                                                 (if any)
         June 26, 2020                 September 25, 2020                          N/A


             c. Motions to Dismiss

                     i.   Motions to dismiss must be served on or before:

      Plaintiffs’ Position          Joint Defendants’ Position     Separate Defendant’s Position
                                                                                (if any)
Plaintiffs take no position as to          July 14, 2020           Chase reiterates its request for a
when Defendants’ motions must                                      stay of proceedings in the Chase
   be served, except as to be                                      Action pending a ruling from the
   allowed sufficient time to                                                    JPML.
  respond to potentially four
dispositive motions filed at the
           same time.


                          with opposition papers filed on or before:

      Plaintiffs’ Position          Joint Defendants’ Position         Separate Defendant’s Position
                                                                                 (if any)
        August 11, 2020                    July 21, 2020


                                                  9
   Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 10 of 14



                       and reply papers by filed on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
 August 18, 2020                       July 28, 2020


      d. Class Certification Deadlines.

               i.   Class certification specific requests for production of documents must be

                    served on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
  June 26, 2020                    September 25, 2020                        N/A


                    and responded to on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
   July 13, 2020                     October 23, 2020                        N/A


              ii.   Notice of class certification specific-30(b)(6) deposition topics must be

                    served on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
  June 26, 2020                    September 25, 2020                        N/A


             iii.   and produced for deposition on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
   July 31, 2020                    November 20, 2020                        N/A


             iv.    The class certification motion must be served on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
 August 21, 2020                    December 11, 2020                        N/A

                                             10
   Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 11 of 14



                       with opposition papers filed on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
September 19, 2020                   January 29, 2021                        N/A


                       and reply papers by filed on or before:

Plaintiffs’ Position           Joint Defendants’ Position        Separate Defendant’s Position
                                                                           (if any)
September 29, 2020                  February 12, 2021                        N/A


              v.   Any class certification expert reports filed in conjunction with class

                   certification motions or oppositions must be made available for deposition

                   within seven (7) days of the disclosure and filing.




                                             11
       Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 12 of 14



Dated: June 16, 2020               Respectfully submitted,
       New York, NY
                                   /s/ Elaine S. Kusel              .
                                   Elaine S. Kusel
                                   esk@mccunewright.com
                                   McCUNE WRIGHT AREVALO, LLP
                                   3281 East Guasti Road, Suite 100
                                   Ontario, California 91761
                                   Telephone: (909) 557-1250
                                   Facsimile: (909) 557-1275

                                   Attorneys for Plaintiffs


                                   /s/ Sylvia E. Simson                     .
                                   Sylvia E. Simson
                                   simsons@gtlaw.com
                                   Keith Hammeran
                                   hammerank@gtlaw.com
                                   Noah Lindenfeld
                                   lindenfeldn@gtlaw.com
                                   GREENBERG TRAURIG
                                   200 Park Avenue, 39th Floor, Suite 39-36
                                   New York, New York 10166
                                   Telephone: (212) 801-9275
                                   Facsimile: (212) 801-6400

                                   Attorneys for Defendant JPMorgan Chase Bank,
                                   N.A., and Specially Appearing Defendant
                                   JPMorgan Chase & Co.


                                   /s/ Andrew Soukup            .
                                   Andrew Soukup
                                   asoukup@cov.com
                                   COVINGTON & BURLING, LLP (DC)
                                   850 10th Street NW
                                   Washington, DC 20001
                                   Telephone: (202) 662-5066
                                   Facsimile: (202) 778-5066

                                   Paul Fitzgerald Downs
                                   pdowns@cov.com
                                   COVINGTON & BURLING, LLP
                                   The New York Times Building
                                   New York, New York 10018

                                     12
Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 13 of 14



                            Telephone: (424) 332-4800
                            Facsimile: (424) 332-4749

                            Ashley Simonsen (Pro Hac Vice Application
                            Forthcoming)
                            asimonsen@cov.com
                            COVINGTON & BURLING, LLP
                            1999 Avenue of the Stars
                            Los Angeles, California 90067
                            Telephone: (424) 332-4800
                            Facsimile: (424) 332-4749

                            Attorneys for Defendants MUFG Union Bank, N.A.,
                            and MUFG Americas Holding Co.


                            /s/ Christopher J. Houpt                .
                            Christopher J. Houpt
                            choupt@mayerbrown.com
                            MAYER BROWN LLP
                            1221 Avenue of the Americas
                            New York, New York 10020
                            Telephone: (212) 506-2374

                            Lucia Nale (Pro Hac Vice Application
                            Forthcoming)
                            lnale@mayerbrown.com
                            Thomas V. Panoff (Pro Hac Vice Application
                            Forthcoming)
                            tpanoff@mayerbrown.com
                            Christopher S. Comstock (Pro Hac Vice
                            Application Forthcoming)
                            ccomstock@mayerbrown.com
                            Andrew J. Spadafora (Pro Hac Vice Application
                            Forthcoming)
                            aspadafora@mayerbrown.com
                            MAYER BROWN LLP
                            71 South Wacker Drive
                            Chicago, IL 60606-7463
                            Telephone: (312) 782-0600

                            Attorneys for Defendants Citibank, N.A. and
                            Citigroup Inc.




                              13
Case 1:20-cv-04100-JSR Document 34 Filed 06/16/20 Page 14 of 14




                            /s/ Elizabeth Sacksteder      .
                            Elizabeth Sacksteder
                            esacksteder@paulweiss.com
                            PAUL WEISS RIFKIND WHARTON &
                            GARRISON, LLP
                            1285 Avenue of the Americas
                            New York, New York 10019-6064
                            Telephone: (212) 373-3505
                            Facsimile: (212) 492-0505

                            Attorneys for Defendants Signature Bank and
                            Signature Financial LLC




                              14
